Citation Nr: 0431635	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-18 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
generalized anxiety disorder prior to June 21, 2002, and to a 
rating greater than 30 percent from June 21, 2002, to the 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1972 to October 
1973.

This appeal is from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran initiated his claim asserting his anxiety 
disorder had become worse.  The RO granted an increased 
rating effective the earliest date an increase was shown by 
the fact to have occurred, based on private treatment records 
the veteran submitted in July 2003.  The private treatment 
note on which the RO based the finding of increased 
disability as of the date of the note has so much illegible 
content that it is nearly unintelligible.  The veteran had a 
VA psychiatric examination in December 2002.  The examiner 
noted the veteran's report of private psychiatric treatment 
since 1998.  The veteran's private psychiatrist provided an 
examination report and comment in April 2002 and a previous 
brief statement of symptoms in June 2001.  He has not 
submitted treatment records.

VA requested treatment records from Dr. Cubano in June 2001, 
enclosing the veteran's authorization for release of such 
records.  The doctor's statements are at best an incomplete 
response, especially where they indicate the presence of or 
an increase in symptoms not previously of record.  It is of 
central concern to the veteran's claim to have the 
information to determine when new symptoms arose or existing 
symptoms increased.  It is equally as important to know if a 
new or different diagnosis represents a new, discrete, mental 
illness, an evolution of the service-connected condition, or 
a diagnostic error.  See 38 C.F.R. § 4.125(b) (2004).  


These concerns are especially poignant in this case, with its 
history of prior denial of service connection for 
schizophrenia and grant of service connection for anxiety 
neurosis.  See Board of Veterans' Appeals March 1984 
decision.

VA's duty to assist the veteran includes obtaining pertinent 
private medical records of which VA is informed and that the 
veteran authorizes VA to obtain.  VA has already determined 
that the veteran's service-connected anxiety disorder has 
increased in severity.  The question, as the November 2003 
rating decision makes clear, is when?

The veteran authorized VA to obtain private medical records 
from his psychiatrist, Dr. Cubano.  The doctor's April 2002 
response may have appeared sufficient at the time.  In light 
of the veteran's June 2002 authorization for release of 
information and his December 2002 report of psychiatric 
treatment since 1998, another, more specific request for 
records is required to discharge VA's duty to assist the 
veteran in establishing when his service-connected anxiety 
disorder increased in severity.  38 C.F.R. § 3.159(c) (2004).

A VA outpatient record of June 2001 noted an impression of 
major depression.  There is no follow-up treatment related to 
that event, described in the notes as urgent and the record 
appears incomplete.  The finding further presses the need to 
address the concerns raised in 38 C.F.R. § 4.125(b).

If further development of evidence reveals a need to address 
the concerns raised in 38 C.F.R. § 4.125(b), then another 
examination will be necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a new 
authorization for the release of medical 
records for the period 1998 to the 
present from Miguel A. Cubano, M.D., D-12 
Buen Samartino, Gardenville, Guaynabo, 
Puerto Rico 00966.

?	Ask Dr. Cubano to provide a complete 
copy of his records of treatment of 
the veteran.

?	Request that he provide an opinion 
about whether schizophrenia is the 
veteran's only mental disability, 
whether it is separate from and 
coexists with generalized anxiety 
disorder, and whether it is an 
evolution of the generalized anxiety 
disorder.

2. Obtain VA psychiatric outpatient 
records from June 2001 to the present.

3.  Schedule the veteran for a VA 
psychiatric examination to be performed 
after obtaining the evidence referenced 
in instructions 1 and 2.  Provide the 
examiner with the claims file.  The 
purpose of the examination is to 
accomplish the following:

?	Determine the current severity of 
the veteran's generalized anxiety 
disorder.

?	Based on review of the veteran's claims 
file, provide an opinion if and when 
signs and symptoms of generalized 
anxiety increased.  The examiner should 
identify all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by 
anxiety reaction.  If there are other 
psychiatric disorders found, in 
addition to anxiety reaction, the 
examiner should specify which symptoms 
are associated with each disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or 
another, it should be so indicated.  

?	If a psychiatric disorder(s) other than 
anxiety reaction is or are found on 
examination, the examiner should offer 
an opinion as to whether any such 
disorder is causally or etiologically 
related to anxiety reaction, and if not 
so related, whether the veteran's 
anxiety reaction has any effect on the 
severity of any other psychiatric 
disorder.  All necessary studies, 
including psychological testing, should 
be accomplished.

?	Following evaluation, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental 
Disorders, in relation to the veteran's 
impairment from anxiety reaction.  The 
examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational 
and social impairment.  If the 
historical diagnosis of anxiety 
reaction is changed following 
evaluation, the examiner should state 
whether the new diagnosis represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

?	The examiner must express an opinion as 
to whether anxiety reaction, has 
rendered the veteran unemployable.

?	A complete rationale for all opinions 
and conclusions should be stated in the 
examination report.

4.  Readjudicate the claim for increased 
rating for generalized anxiety disorder, 
evaluating the level of disability due to 
service-connected generalized anxiety 
disorder, and when any increase in 
disability occurred.  If the claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in 
an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


